Exhibit 32.1 Certification pursuant to Rule 13a-14(b) / Section1350 In connection with the Quarterly Report of NTN Buzztime, Inc. (the “Registrant”) on Form 10-Q for the period ended June 30, 2011, I, Michael Bush, President and Chief Executive Officer, do hereby certify that: the Quarterly Report on Form 10-Q of the Registrant for the period ended June 30, 2011, as filed with the Securities and Exchange Commission (the “Report”), fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: August 12, 2011 /s/ Michael Bush Michael Bush President and Chief Executive Officer NTN Buzztime, Inc.
